 1
 2
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT

 7                    SOUTHERN DISTRICT OF CALIFORNIA
 8   UNITED STATES OF AMERICA,                         Case No. 19CR2421-CAB
 9                     Plaintiff,
10          v.                                         ORDER AND JUDGMENT
11                                                     DISMISSING THE
     DAVID PULUC-CHAVAC,                               INDICTMENT WITH
12                                                     PREJUDICE
                       Defendant.
13
14
15        On motion of the United States, with no objection by Defendant, and with good cause
16 shown,
17        IT IS HEREBY ORDERED the Indictment in this case is hereby dismissed with
18 prejudice and the bond exonerated.
19        IT IS SO ORDERED.
20
21 DATED: 8/2/19                               _____________________________
22                                             HON. CATHY ANN BENCIVENGO
                                               UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28


30
